  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


RYDER SYSTEM, INC.,                  )
                                     )
     Plaintiff,                      )
                                     )        CIVIL ACTION NO.
     v.                              )          2:17cv718-MHT
                                     )               (WO)
CHARLESTON ALUMINUM                  )
TRANSPORTATION, LLC and              )
DAVID E. ALLEN,                      )
                                     )
     Defendants.                     )

                                 JUDGMENT

    A default having been entered against defendants

Charleston Aluminum Transportation, LLC, and David E.

Allen, and the court having carefully considered the

materials       submitted   by    plaintiff    and   concluded   that

plaintiff’s motions for default judgment are adequately

supported in the record, it is ORDERED, ADJUDGED, and

DECREED that:

    (1) Plaintiff’s motions for default judgment (doc.

nos. 23 & 24) are granted.

    (2)     A    default    judgment     is   entered   in   favor   of

plaintiff Ryder Systems, Inc., and against defendants
Charleston Aluminum Transportation, LLC, and David E.

Allen,   jointly   and   severally,   in   the   amount   of

$ 116,990.23, which is comprised of damages under the

Comprehensive Environmental Response, Compensation and

Liability Act, 42 U.S.C. §§ 9601, et seq.

    (3) Court costs and reasonable attorney’s fees in

the total amount of $ 19,058.73 are taxed against the

defendants, jointly and severally, for which execution

may issue.

    An opinion will follow shortly.

    The clerk of the court is DIRECTED to enter this

document on the civil docket as a final judgment pursuant

to Rule 58 of the Federal Rules of Civil Procedure.

    This case is closed.

    DONE, this the 30th day of September, 2019.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
